United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Masillion, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-266
Issued: April 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2014 appellant, through counsel, filed a timely application for review
from a July 24, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for wage-loss
compensation for intermittent disability for the period July 13 through August 23, 2013.
FACTUAL HISTORY
On June 4, 2013 appellant, then a 51-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on June 3, 2013, he reinjured his right knee while stepping down into
a ditch to approach a mailbox. A supervisor checked a box indicating that appellant’s injury was
1

5 U.S.C. § 8101 et seq.

caused by willful misconduct or intent to injury oneself, noting that he failed to report an
ongoing hazard that eventually led to this injury. Appellant’s regular schedule was noted as
Monday through Saturday, from 7:30 a.m. until 4:00 p.m., with a rotating Sunday shift. On
September 13, 2013 OWCP accepted his claim for a tear of the medial meniscus of his right knee
and sprain of the right knee and leg.2
In a work status note dated June 4, 2013, Dr. Karl Wodrich, Board-certified in emergency
medicine, stated that appellant had a “restricted work start date” of June 4, 2013 and a “return to
work start date” of June 6, 2013. He stated that appellant was injured at work. On the same
date, Dr. Wodrich reported that appellant was walking the previous day, stepped into a ditch, and
twisted his knee. He noted that appellant had prior arthroscopic surgeries on his knee.
Dr. Wodrich diagnosed appellant with a right knee sprain and a possible ligamentous versus
cartilaginous injury.
On June 17, 2013 Dr. Carly Day, Board-certified in physical medicine and rehabilitation,
stated that appellant was able to return to work as of that day.
In a note dated July 9, 2013, Dr. David H. Krahe, a Board-certified orthopedic surgeon,
stated that appellant was able to return to work on July 15, 2013 to case mail, with restrictions of
standing for only 1 hour at a time with 15-minute breaks.
On July 30, 2013 appellant filed a claim for compensation for leave without pay from
July 13 through 26, 2013. In a time analysis form, he noted that he was claiming 5.92 hours of
leave without pay on July 20, 6.5 hours on July 22, 6.63 hours on July 23, 8 hours on July 24,
2013, and 6.26 hours on July 26, 2013.
On August 12, 2013 appellant filed a claim for compensation for leave without pay from
July 24 through August 9, 2013. In a time analysis form, he noted that he was claiming 5.73
hours of leave without pay on July 27, 6.07 hours on July 29, 5.84 hours on July 30, 6.79 hours
on July 31, 6.07 hours on August 1, 5.66 hours on August 5, 5.83 hours on August 6, 6.61 hours
on August 7, 6.46 hours on August 8, and 6.33 hours on August 9, 2013.
In a note dated August 9, 2013, Dr. Krahe stated that appellant was scheduled for a total
knee arthroplasty on August 12, 2013. He stated that, after that time, appellant would be
incapacitated from work for at least 8 to 12 weeks.
Appellant submitted the results of an ultrasound of his biltateral lower extremities dated
August 15, 2013 and the results of an x-ray of his right knee dated August 12, 2013. He
submitted a report from Dr. Krahe dated July 24, 2013, in which Dr. Krahe stated that appellant
was being seen for right knee arthritis and was scheduled for a right total knee arthroplasty.
On August 27, 2013 appellant filed a claim for compensation for leave without pay from
August 10 through 23, 2013. In a time analysis form, he noted that he was claiming six hours of
leave without pay on August 10, 2013 and eight hours of leave without pay on the days
August 13 through 17, August 19, and 21 through 23, 2013.
2

OWCP had previously accepted loose bodies in the right knee under claim File No. xxxxxx089.

2

In a note dated August 28, 2013, Dr. Day stated that appellant was unable to return to
work for two weeks due to a knee injury and clinical procedure.
In a report dated August 23, 2013, Dr. Krahe summarized the course of a right knee
arthroplasty. He noted that appellant had been admitted on August 12, 2013 and discharged on
August 16, 2013, and that his condition on discharge was stable. Dr. Krahe also authored an
operative report dated August 12, 2013, noting that the preoperative and postoperative diagnoses
were degenerative arthritis of the right knee, and that appellant tolerated the procedure well.
This surgery was not approved by OWCP.
By letter dated September 13, 2013, OWCP requested from Dr. Krahe a well-reasoned
medical opinion explaining how appellant’s arthritis was a direct result of the incident of June 3,
2013 or medical conditions previously accepted as work related.
By letter dated October 10, 2013, counsel requested an update on the status of appellant’s
claims for compensation for wage loss.
On November 15, 2013 OWCP denied appellant’s claim for compensation for leave
without pay from July 13 through August 23, 2013. It stated that he had not provided sufficient
medical evidence from a physician containing an opinion on the relationship between his arthritis
and the surgery of August 12, 2013. OWCP further noted that the reports of Dr. Krahe prior to
August 12, 2013 did not contain a well-reasoned medical opinion establishing that he was
disabled due to his accepted work-related conditions.
On November 21, 2013 appellant, through counsel, requested a telephonic hearing before
OWCP’s Branch of Hearings and Review.
A hearing was held on May 12, 2014. Appellant testified that he had issues with his right
knee before June 2013, noting that he had loose particles taken out in 1997 and residual pain
from his letter carrier duties over the years afterward. He noted that, after the incident of June 3,
2013, he continued to work throughout the summer. Appellant stated that Dr. Krahe had told
him that he had a tear in his knee but that he also had arthritis, and that fixing the tear alone
would not be sufficient, requiring a total knee replacement. He missed time due to this surgery.
Counsel noted that it appeared that appellant’s claim for compensation was rejected because his
claim was accepted for a tear of the meniscus, but notes from his physician indicated that the
surgery was to repair arthritic changes. He argued that it was logical to anticipate that appellant
might have some disability due to the meniscal tear in the days and weeks before his surgery.
Counsel explained to appellant that he was going to attempt to secure a clarification from
Dr. Krahe to explain how appellant’s arthritis was related to the injury on June 3, 2013.
OWCP’s hearing representative stated that appellant needed to submit medical evidence
establishing that time off taken after the date of injury and before surgery was due to the June 3,
2013 injury; and medical evidence establishing that the surgery and time off taken related to the
surgery were also related to the June 3, 2013 incident.
In an impairment report dated May 27, 2014, Dr. Catherine W. Campbell, Board-certified
in occupational and family medicine, provided an impairment rating for appellant’s right knee.
She did not address dates of disability.

3

By decision dated July 24, 2014, the hearing representative affirmed the decision dated
November 15, 2013. It found that appellant had not submitted sufficient medical evidence to
support his disability before August 12, 2013. The hearing representative noted that the surgery
was performed for end-stage degenerative arthritis, which had not been established as related to
the June 3, 2013 injury.
LEGAL PRECEDENT
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.3 Disability is thus not
synonymous with physical impairment, which may or may not result in incapacity to earn wages.
An employee who has a physical impairment causally related to a federal employment injury, but
who nevertheless has the capacity to earn the wages he or she was receiving at the time of injury,
has no disability as that term is used in FECA.4 Whether a particular injury causes an employee
disability for employment is a medical issue which must be resolved by competent medical
evidence.5 Whether a particular injury causes an employee to be disabled for work and the
duration of that disability, are medical issues that must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.6
For each period of disability claimed, the employee has the burden of establishing that he
was disabled for work as a result of the accepted employment injury.7 The Board will not
require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so, would
essentially allow an employee to self-certify her disability and entitlement to compensation.8
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.9 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.10

3

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

4

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

5

Donald E. Ewals, 51 ECAB 428 (2000).

6

Tammy L. Medley, 55 ECAB 182 (2003); see id.

7

See Amelia S. Jefferson, 57 ECAB 183 (2005). See also David H. Goss, 32 ECAB 24, 27 (1980).

8

See William A. Archer, 55 ECAB 674, 679 (2004); Fereidoon Kharabi, 52 ECAB 291, 293 (2001).

9

See Viola Stanko (Charles Stanko), 56 ECAB 436, 443 (2005); see also Naomi A. Lilly, 10 ECAB 560, 572573 (1959).
10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (2005).

4

ANALYSIS
OWCP accepted that appellant sustained a tear of the medial meniscus of his right knee
and sprain of the right knee and leg by decision dated September 13, 2013. Appellant claimed
that he was disabled intermittently from July 13 through August 12, 2013, at which time he had
arthroscopic surgery that had not been approved by OWCP, and was totally disabled from
August 12 through 23, 2013.
OWCP initially denied his claim by decision dated
November 15, 2013. A hearing representative affirmed this decision on July 24, 2014.
Appellant has the burden of establishing by the weight of the substantial, reliable, and probative
evidence that he was disabled for work for the claimed period due to his accepted injuries.11
In a note dated July 9, 2013, Dr. Krahe stated that appellant was able to return to work on
July 15, 2013 to case mail, with restrictions of standing for only 1 hour at a time with 15-minute
breaks. In a note dated August 9, 2013, he stated that appellant was scheduled for a total knee
arthroplasty on August 12, 2013. Dr. Krahe stated that, after that time, appellant would be
incapacitated from work for at least 8 to 12 weeks. In a report from him dated July 24, 2013, he
stated that appellant was being seen for right knee arthritis and was scheduled for a right total
knee arthroplasty. In a report dated August 23, 2013, Dr. Krahe summarized the course of a
right knee arthroplasty. He noted that appellant had been admitted on August 12, 2013 and
discharged on August 16, 2013, and that his condition on discharge was stable. Dr. Krahe also
authored an operative report dated August 12, 2013, noting that the preoperative and
postoperative diagnoses were degenerative arthritis of the right knee, and that appellant tolerated
the procedure well.
Dr. Krahe addressed specific dates of disability in his reports, but the diagnosis related to
appellant’s disability was arthritis rather than the accepted conditions of a tear of the medial
meniscus of his right knee and sprain of the right knee and leg. At the hearing on May 12, 2014,
both appellant’s counsel and the hearing representative noted that a supplementary report from
Dr. Krahe would explain how appellant’s disability from July 13 through August 12, 2013 was
related to his injury on June 3, 2013; and also how his surgery, or need for surgery due to
arthritis, was related to the injury on June 3, 2013. However, no such report from Dr. Krahe was
submitted. The only additional medical evidence submitted subsequent to the hearing was an
impairment report from Dr. Campbell, which did not address specific dates of disability or the
relation of appellant’s arthritis to the injury of June 3, 2013. As appellant has not submitted
medical reports containing medical rationale relating his dates of disability to his accepted
conditions under claim File No. xxxxxx063, he has not met his burden of proof to establish
disability for the period July 13 through August 23, 2013. Therefore, OWCP’s July 24, 2014
decision denying appellant’s claim for wage-loss compensation for these dates was proper under
the facts and law of the case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

11

Alfredo Rodriguez, 47 ECAB 437 (1996).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for wage-loss
compensation for the period July 13 through August 23, 2013.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 24, 2014 is affirmed.
Issued: April 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

